Livson v Pazer (2014 NY Slip Op 07131)





Livson v Pazer


2014 NY Slip Op 07131


Decided on October 22, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 22, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
JOHN M. LEVENTHAL
SYLVIA O. HINDS-RADIX
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2013-07438
 (Index No. 31035/10)

[*1]Anna Livson, appellant, 
vShelley Pazer, et al., respondents.


Sipsas, P.C., Astoria, N.Y. (John Sipsas and Sarah Vulcano of counsel), for appellant.
Richard T. Lau, Jericho, N.Y. (Joseph G. Gallo of counsel), for respondents Shelley Pazer and Gary Baronofsky.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Vaughan, J.), dated May 13, 2013, which granted the motion of the defendants Shelley Pazer and Gary Baronofsky for summary judgment dismissing the complaint insofar as asserted against them on the ground that she did not sustain a serious injury within the meaning of Insurance Law § 5102(d) as a result of the subject accident, and that branch of the cross motion of the defendant Dmitry Zarudyansky which sought the same relief.
ORDERED that the order is affirmed insofar as appealed from, with costs to the defendants Shelley Pazer and Gary Baronofsky.
The defendants established their respective prima facie entitlement to judgment as a matter of law by showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102(d) as a result of the subject accident (see Toure v Avis Rent A Car Sys.,  98 NY2d 345; Gaddy v Eyler,  79 NY2d 955, 956-957). In opposition, the plaintiff failed to raise a triable issue of fact. Therefore, the Supreme Court properly granted summary judgment to the defendants.
SKELOS, J.P., LEVENTHAL, HINDS-RADIX, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court